An unpublish

SUPREME Couwr

OF

NEVADA

BLERK’

(a: ( I94?

8 ORDER

W

  
 
  
     
     
       
     
  

d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

IN THEMATTER OF THE PARENTAL ]
RIGHTS AS TO T. M.,

No‘ 67216

MISTY  .‘ 1;

Appellant,  E Em E B

vs.  Ii 15

T. M; AND STATE OF NEVADA F53 i Q 39 _
DEPARTMENT OF FAMILY

    

SERVICES,

'‘9. ; ’aLlfi EMA”
(1 A F5133». Rf  CUUR‘I
av DEPUTV CLERK

ORDER DISMISSING APPEAL
Cause appearing, appellant’s motion far a voluntary dismissal
of this appeal is granted. This, appeal, is dismissed. NRAP 42(b).
It is sit} ORDERED.

Res ondents.

CLERK OF THE SUPREME COURT

TRACIE K. INDWN .
V BY: I

Hon. Richard Wagner, District Judge
Miller Law, 1110.

Lander County District Attorney

Hy Forgeron

Lander County Clerk

CC:



l